DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 9/24/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 9/24/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Tsadok in view of Avendi do not read on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 9/24/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due the amendment, the Examiner has issued a new rejection with O’Donnell et al (U.S. Patent Pub. No. 2004/0132006, hereafter referred to as O’Donnell) in view of Avendi et al (U.S. Patent Pub No. 2017/0109881, hereafter referred to as Avendi).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 8, 11, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donnell et al (U.S. Patent Pub. No. 2004/0132006, hereafter referred to as O’Donnell) in view of Avendi et al (U.S. Patent Pub No. 2017/0109881, hereafter referred to as Avendi).

Regarding Claim 1, O’Donnell teaches a method for delineating a ventricle from MRI data relating to the heart of a patient, the method comprising: a) providing a contrast-enhanced cine MRI dataset (paragraph 47-paragraph 50, O’Donnell teaches capturing a cine MRI dataset with contrast on the left ventricle); b) providing at least one additional MRI dataset different from the contrast-enhanced cine MRI dataset (paragraph 47-paragraph 50, O’Donnell teaches DEMR images and Cine MR images of the 14 patients at the slice positions.); c) segmenting at least one feature of the at least one additional MRI dataset (paragraph 48, O’Donnell teaches segmenting the endocardial and epicardial borders of the left ventricle.).
O’Donnell does not explicitly disclose d) mapping the at least one feature segmented in c) from the at least one additional dataset to the contrast-enhanced cine MRI dataset; and e) segmenting the ventricle in the contrast-enhancement cine MRI dataset using the at least one feature mapped in d).
Avendi is in the same field of art of MRI imaging and image processing of the heart. Further, Avendi teaches d) mapping the at least one feature segmented in c) from the at least one additional dataset to the contrast-enhanced cine MRI dataset (paragraph 33, paragraph 103, paragraph 104, Avendi teaches segmenting the MRI); and e) segmenting the ventricle in the contrast-enhancement cine MRI dataset using the at least one feature mapped in d) (paragraph 33, paragraph 103, paragraph 104, Avendi teaches segmenting the MRI via cropping the ROI, which can be left ventricle, which the feature map is used to generate the deformable model that allows for accurate segmentation, paragraph 110.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Donnell by 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, O’Donnell in view of Avendi discloses the at least one additional MRI dataset comprises image data relating to a short axis view of the heart (paragraph 155, paragraph 162, Avendi).  

In regards to Claim 3, O’Donnell in view of Avendi discloses in e), the at least one feature mapped in d) is used as a seed for ventricle segmentation on the contrast-enhanced cine MRI dataset (paragraph 192, Avendi).  

In regards to Claim 4, O’Donnell in view of Avendi discloses in e), the at least one feature mapped in d) is used to refine or correct ventricle segmentation on the contrast-enhanced cine MRI dataset (paragraph 111-paragraph 116, Avendi).  

In regards to Claim 5, O’Donnell in view of Avendi discloses the at least one additional MRI dataset comprises: a delayed-enhancement MRI dataset (paragraph 143, paragraph 146, Avendi).  

In regards to Claim 8, O’Donnell in view of Avendi discloses the at least one additional MRI dataset comprises a tissue mapping MRI dataset (paragraph 143, paragraph 146, Avendi).  

In regards to Claim 11, O’Donnell in view of Avendi discloses the ventricle segmentation of e) is performed on the cardiac phase of the contrast-enhanced cine MRI dataset matching the cardiac phase of the dataset (paragraph 174, Avendi).  

In regards to Claim 13, O’Donnell in view of Avendi discloses a computer product directly loadable into the memory of a digital computer and comprising software code portions for performing the method according to claim 1 when the product is run on a computer (paragraph 20, O’Donnell).  


Regarding Claim 14, O’Donnell teaches an imaging device for acquiring contrast enhanced two dimensional or three- dimensional sequences of image frames, the imaging device comprising one or more acquisition modules for obtaining a plurality of image frames of the heart of a patient perfused by a contrast agent (paragraph 47-paragraph 50, O’Donnell teaches capturing a cine MRI dataset with contrast on the left ventricle), such plurality of images being arranged to define a cine MRI dataset and at least one additional MRI dataset paragraph 47-paragraph 50, O’Donnell teaches DEMR images and Cine MR images of the 14 patients at the slice positions.), wherein the imaging device further comprises a processor programmed to: a) segment at least one feature of the at least one additional MRI dataset (paragraph 48, O’Donnell teaches segmenting the endocardial and epicardial borders of the left ventricle.).
O’Donnell does not explicitly disclose b) map the at least one feature segmented in a) from at least one additional dataset to the contrast-enhanced cine MRI dataset; and c) segment the ventricle in the contrast-enhanced cine MRI dataset using the at least one feature mapped in b).
Avendi is in the same field of art of MRI imaging and image processing of the heart. Further, Avendi teaches b) map the at least one feature segmented in a) from at least one additional dataset to the contrast-enhanced cine MRI dataset (paragraph 103, paragraph 104, Avendi teaches segmenting the MRI); and 
c) segment the ventricle in the contrast-enhanced cine MRI dataset using the at least one feature mapped in b) (paragraph 33, paragraph 103, paragraph 104, Avendi teaches segmenting the MRI via cropping the ROI, which can be left ventricle, which the feature map is used to generate the deformable model that allows for accurate segmentation, paragraph 110.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Donnell by incorporating the feature mapping and the segmentation of the ventricles that is taught by Avendi, to make the invention that capture different types of the MRI images and then uses the image to segmentation and training, which then used to segment the ventricles in the image; thus, 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


In regards to Claim 15, O’Donnell in view of Avendi discloses wherein the processor is further programmed to: in c) use the at least one feature mapped in b) to refine or correct ventricle segmentation on the contrast-enhanced cine MRI dataset (paragraph 103, paragraph 104, paragraph 116, Avendi).  

In regards to Claim 16, O’Donnell in view of Avendi discloses the images forming the at least one additional MRI dataset are acquired during the same imaging session acquires the images forming the contrast-enhanced cine MRI dataset (paragraph 157-paragraph 160, Avendi).  

In regards to Claim 17, O’Donnell in view of Avendi discloses the at least one additional MRI dataset selected from the group consisting of: a delayed-enhanced MRI dataset, a first pass perfusion MRI dataset, a tissue mapping MRI dataset, a viability MRI dataset, and an edema MRI dataset (paragraph 22, O’Donnell).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donnell in view of Avendi in view of Burlina et al (U.S. Patent Pub. No. 2014/0071125, hereafter referred to as Burlina).

Regarding Claim 7, O’Donnell in view of Avendi teaches imaging system that performs on the heart.
O’Donnell in view of Avendi does not explicitly disclose the following segmenting a blood-pool cavity on a first-pass perfusion MRI dataset; mapping the blood pool cavity information to contrast-enhanced cine MRI dataset; mapping the blood pool cavity information to delayed-enhancement MRI dataset; segmenting infarct on the delayed-enhanced MRI dataset; mapping the infarct information to contrast enhanced cine MRI dataset; and segmenting ventricle on the contrast-enhanced cine MRI dataset using the blood pool cavity information and the infarct information as mapped.
Burlina is in the same field of art of medical imaging. Further, Burlia teaches segmenting a blood-pool cavity on a first-pass perfusion MRI dataset (paragraph 117, Burlina); mapping the blood pool cavity information to contrast-enhanced cine MRI dataset (paragraph 117-paragraph 119, Burlina); mapping the blood pool cavity information to delayed-enhancement MRI dataset (paragraph 117-paragraph 120, Burlina); segmenting infarct on the delayed-enhanced MRI dataset (paragraph 117-paragraph 120, Burlina); mapping the infarct information to contrast enhanced cine MRI dataset (paragraph 150-paragraph 153, Burlina); and segmenting ventricle on the contrast-enhanced cine MRI dataset using the blood pool cavity information and the infarct information as mapped (paragraph 153-paragraph 160, Burlina).  
 by incorporating the mapping of blood that is taught by Burlina, to make the invention that capture images of the heart and segments region of the heart and performing blood mapping on the segmented region; thus, one of ordinary skilled in the art would be motivated to combine the references since what are needed, therefore, are preoperative analysis planning tools to simulate post-surgical outcome (paragraph 6, Burlina).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claim 6, 9, 10, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donnell in view of Avendi in view of Tsadok et al (U.S. Patent Pub. No. 2016/0098833, hereafter referred to as Tsadok).

Regarding Claim 6, O’Donnell in view of Avendi teaches medical imaging processing system that segments ventricles of the heart.
O’Donnell in view of Avendi does not explicitly disclose the at least one additional MRI dataset comprises a first-pass perfusion MRI dataset.
Tsodok is in the same field of art of medical image processing of the heart. Further, Tsadok teaches the at least one additional MRI dataset comprises a first-pass perfusion MRI dataset (paragraph 47, Tsadok). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Donnell in view of 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 9, O’Donnell in view of Avendi teaches medical imaging processing system that segments ventricles of the heart.
O’Donnell in view of Avendi does not explicitly disclose c) segments a plurality of features in a plurality of additional MRI datasets by: segmenting a plurality of features on a first additional MRI dataset of the plurality of additional MRI datasets; mapping the plurality of features to a second additional MRI dataset of the plurality of additional MRI datasets; and segmenting a plurality of features on the second additional MRI dataset of the plurality of additional MRI datasets.  
Tsodok is in the same field of art of medical image processing of the heart. Further,  teaches c) segments a plurality of features in a plurality of additional MRI datasets by: segmenting a plurality of features on a first additional MRI dataset of the plurality of additional MRI datasets (paragraph 108-paragraph 127, Tsadok); mapping the plurality of features to a second additional MRI dataset of the plurality of additional MRI datasets (paragraph 108-paragraph 127, Tsadok); and segmenting a plurality of features on the second additional MRI dataset of the plurality of additional MRI datasets (paragraph 108-paragraph 127, Tsadok).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Donnell in view of Avendi by incorporating the phase imaging of the heart and segmentation of the heart that is taught by Tsadok, to make the invention that capture different types of the MRI images depending on the phase and then uses the image for segmentation and training, which then used to segment the ventricles in the image; thus, one of ordinary skilled in the art would be motivated to combine the references since for a routine comprehensive evaluation of myocardial function and viability, other methods are needed (paragraph 10, Tsadok).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 10, O’Donnell, Avendi, and Tsadok discloses the plurality of features segmented from the plurality of additional MRI dataset is mapped on the contrast-enhanced cine MRI dataset to obtain mapped segmented features (paragraph 116, paragraph 118, paragraph 167, Avendi) and the mapped segmented features are used in e) to segment the ventricle in the contrast-enhanced cine MRI dataset (paragraph 48, paragraph 55, O’Donnell).  

Regarding Claim 18, O’Donnell in view of Avendi teaches medical imaging processing system that segments ventricles of the heart.

Tsodok is in the same field of art of medical image processing of the heart. Further, Tsadok teaches the mapping of b) involves matching slices of the at least one additional MRI dataset to slices of the contrast-enhanced cine MRI dataset based on slice location and cardiac phase at which the slices are acquired (paragraph 51-paragraph 55, paragraph 75, Tsadok).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Donnell in view of Avendi by incorporating the phase imaging of the heart and segmentation of the heart that is taught by Tsadok, to make the invention that capture different types of the MRI images depending on the phase and then uses the image for segmentation and training, which then used to segment the ventricles in the image; thus, one of ordinary skilled in the art would be motivated to combine the references since for a routine comprehensive evaluation of myocardial function and viability, other methods are needed (paragraph 10, Tsadok).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 19, O’Donnell in view of Avendi teaches medical imaging processing system that segments ventricles of the heart.
O’Donnell in view of Avendi does not explicitly disclose the mapping of d) involves matching slices of the at least one additional MRI dataset to slices of the contrast-enhanced cine MRI dataset based on slice location and cardiac phase at which the slices are acquired.
paragraph 51-paragraph 55, paragraph 75, Tsadok).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Donnell in view of Avendi by incorporating the phase imaging of the heart and segmentation of the heart that is taught by Tsadok, to make the invention that capture different types of the MRI images depending on the phase and then uses the image for segmentation and training, which then used to segment the ventricles in the image; thus, one of ordinary skilled in the art would be motivated to combine the references since for a routine comprehensive evaluation of myocardial function and viability, other methods are needed (paragraph 10, Tsadok).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664